Case: 1:20-cv-01805 Document #: 1-1 Filed: 03/16/20 Page 1 of 8 PageID #:5




                    EXHIBIT 1
              Case: 1:20-cv-01805 Document #: 1-1 Filed: 03/16/20 Page 2 of 8 PageID #:6
                                                   12-Person




                                                               Jury
                                                                       FILED
                                                                       3/3/2020 5:03 PM
                         IN THE CIRCUIT COURT OF COOK COCJNTY,ILLINOIS DOROTHY BROWN
                               COUNTY DEPARTMENT,LAW DIVISION          CIRCUIT CLERK
    M                                                                  COOK COUNTY, IL
    V
    N    DAVID SOTO,
0
J
                                                                                               2020L002643
O
N
    N                            Plaintiff,
d
M
O
                        v.                                            No.
O
N
0
N
        CITY OF CHICAGO,a municipal corporation,
M       Chicago Police Officers DAVID SALGADO,
        Star No. 16347, ROCCO PRUGER, Star No.
a
0       15445, BENJAMIN MARTINEZ, Star No.14519,
0
        RICHARD MOSTOWSKI, Star No. 12898,
w
J
LL      and XAVIER ELIZONDO, Star No. 1340,

                                Defendants.

                                                    COMPLAINT

                David Soto, by his attorney, Peter V. Bustamante, for his Complaint against the City of

        Chicago, Chicago Police Officers David Salgado, Rocco Pruger, Benjamin Martinez, Richard

        Mostowski and Xavier Elizondo, states:

                1.      This is a civil action bought under the Civil Rights Act,42 U.S:C. § 1983, to

        redress violations of the Plaintiff's 4`h,5`'' and 14`
                                                             't Amendment Constitutional rights.


                2.      David Soto is a natural person.

                3.      The City of Chicago is a municipal corporation, organized and existing under and

        by virtue of the laws of the State of Illinois.

               4.       Through its operations, the City of Chicago established and organized the

        Chicago Police Department.

               5.      David Salgado, Star No. 16347, is a natural person, employed by the City of

        Chicago as a police officer.




                                                          1
                       Case: 1:20-cv-01805 Document #: 1-1 Filed: 03/16/20 Page 3 of 8 PageID #:7




                         6.      Rocco Pruger, Star No. 15445, is a natural person, employed by the City of

~                 Chicago as a police officer.
N
O

0                        7.      Benjamin Martinez, Star No. 14519, is a natural person, employed by the City of
N
O
N

~                 Chicago as a police officer.
M
O
p                        8.      Richard Mostowski, Star No. 12898, is a natural person, employed by the City of
O
N                                                                 ____. _..._.          __. .__... ...   _.... ._   ___.   .... _- __._- ___._   ___...
M     _____   _        __.__-_   _    _   -   _.._. ___-   _.__                  _ __
~,,               Chicago as a police offcer.
w
0                        9.      Xavier Elizando, Star No. 1340, is a natural person, employed by the City of
0
w
~-                Chicago as a police officer.

                          10.    At all times pertinent, the aforementioned Chicago Police personnel were acting

                  within the scope of their employment as Chicago ~'olice Officers.

                          1 l.   At all times pertinent, the aforementioned Chicago Police Officers were acting

                  under color of state law.

                          12.    On April 16, 2Q 17, at approximately 12:31 a.m., Officers Prager and Salgado

                  chased David Soto into a residential building at 2245 South Avers.

                          13.    Offzcers Prager and Salgado forced entry into the vestibule at'2245 South Avers,

                  as well as Apartment 1 at 2245 South Avers.

                          14.    Officers Martinez, Mostowski and Elizonda followed into Apartr~aent 1 at 2245

                  South Avers.

                          15.    Officers Prager, Salgado, Martinez, Mostowski and Elizondo search this

                  apartment without a warrant.

                          16.    Officers Salgado and Prager claim that they found a gun in this apartment.

                           ?.    The Wa:-rantless, illegal search produced a firearm.

                          18.    David Sota told Defendants t11at this gun was not his.



                                                                                 2
      Case: 1:20-cv-01805 Document #: 1-1 Filed: 03/16/20 Page 4 of 8 PageID #:8




        19.     David Soto did not rent or live in apartment 1 at 2245 South Avers.

        20.     Officers Pruger, Salgado, Martinez, Mostowski and Elizondo were all well-aware

that David Soto did not live at the apartment at 2245 South Avers because, at that time, they

spoke with the landlord of this building who told them who the residents were.

        21.     Nevertheless officers Pruger, Salgado, Martinez, Mostowski and Elizondo falsely

charged David Soto with four counts of Aggravated Unlawful Use of a Weapon, violation of the

Firearm Owners Identification Card Act, Possession of a Stolen Firearm, two counts of Unlawful

Possession of a Handgun by a Felon, and Possession of a Firearm with a Defaced Serial Number.

        22.     As a result of the Defendants' actions, David Soto spent time in jail and had to

appear in court.

        23.     The criminal cases against David Soto were dismissed on March 1, 2018.

        24.     This matter is timely filed as February 29, 2020, and March 1, 2020 were

weekend days and March 2, 2020 was a Cook County Court holiday.

        25.    42 U.S.C. § 19$3 provides that every person who, under color of law, subjects

any citizen ofthe United States or other person within the jurisdiction thereof to the deprivation

of any rights, privileges or immunities secured by the Constitution and laws of the United States,

shall be liable to the injured party in an action at law, suit in equity, or other proper proceeding

for redress.

                             COUNT I —WARRANTLESS ENTRY

        1-25. Plaintiff, David Sato, repeats and re-alleges paragraphs 1 through 25 above, as

paragraphs 1 through 25 of Count I, as though set forth verbatim herein.




                                                  3
          Case: 1:20-cv-01805 Document #: 1-1 Filed: 03/16/20 Page 5 of 8 PageID #:9




             2b.       On April 16, 2017, Officers Fruger, Salgado, Martinez, Mostnwski and Elizondo

~    entered the premises at,2245 South Avers, Apartment 1, without a warrant, without permission to
N
O
o    enter and without the existence of exigent circumstances.
N
O
N

a            27.       The Officers' warrantless entry was unreasonable and it violated David Sotos's
M
O
o    right to be free from illegal search and seizure. (U.S. Const., Amend,IV).
N
O
N
             28.       As a direct and proximate cause of tfie infentional deprivation ofDavid Soto's
w
F-
o    constitutionally protected rights, David Soto spent time in iaiI and suffered iniuries. As a further
a
w
J
~-   direct and proximate result of the Defendants' intentional misconduct, David Soto sustained

     financial loss.

             WHEREFORE, David Soto prays in his favor and against Officers Pruger, Salgado,

     Martinez, Mostowski and Elizando that he be awarded compensatory and punitive damages,

     reasonable attorney's fees, the cost of this action, and such other and further relief as the Court

     deems just.

                          COUNT LI —ARREST WITHOUT PROBABLE CAUSE

             1-25. Plaintiff, David Sato, repeats and re-alleges paragraphs 1 through 25 above as

     paragraphs 1 through 25 of Count II, as though set forth verbatim Herein.

             26.       The defendants lacked probable cause to arrest David Soto.

             27.       As a direct and proximate result of the intentional deprivation of David Sato's

     constitutionally protected rights, David Soto spent time in jail and suffered injuries. As a further

     direct and proximate result ofthe Defendants' intentional misconduct, David Soto sustained

     financial loss.

             WHEI~EFnR,E,Dav;d S~r~ ~i•~y~ for jt,dgment in his favor and against L~efen~lants

     Prezger, Salgado, Martitlez, Mostowski and Elizonda, and that he be awarded compensatory axed
          Case: 1:20-cv-01805 Document #: 1-1 Filed: 03/16/20 Page 6 of 8 PageID #:10




      punitive damages, reasonable attorney's fees, the costs of this action, and such other and further

a     relief as the Court deems just.
N
O
O
J
O
N
                                    COUNT III —ILLEGAL RESTRAINT
O
N

             1-25. Plaintiff, David Soto, repeats and re-alleges paragraphs 1 through 25 above as
a
M
O
to
0    paragraphs 1 through 25 of Count III, as though set forth verbatim herein.
N
O
N
M
             26.       After detaining David Soto, Defendants handcuffed liim, thereby physically
ui
Q
0    restraining hiin and making it impossible for David Soto to leave.
0
w
L            27.       Defendants had no reason to restrain David Soto.

             28.       Defendants' physical restraint was unnecessary and it violated David Soto's right

     to be free of illegal seizure.(U.S. Const., Amend IV).

             29.       As a direct and proximate result of the intentional deprivation of David Soto's

     constitutionally protected rights, David Soto spent tune in jail and suffered injuries. As a further

     direct and proximate result of the Defendants' intentional misconduct, David Soto sustained

     financial loss.

             WHEREFORE,David Soto prays for judgment in his favor and against Defendants

     Pruger, Salgado, Martinez, Mostowski and Elizondo, and that he be awarded compensatory and

     punitive damages, reasonable attorney's fees, the costs of this action, and such other and further

     relief as the Court deems just.

                                  COUNT IV —UNLAWFUL DETENTION

             1-25. Plaintiff, David Soto, repeats and re-alleges paragraphs 1 through 25 above as

     paragraphs 1 through 25 of Count N,as though set forth verbatim herein.

            26.        The 5`h and 14`h Amendments of the U.S. Constitution provide that a person

     cannot be deprived of life, liberty, and property without due process.



                                                       ~"
         Case: 1:20-cv-01805 Document #: 1-1 Filed: 03/16/20 Page 7 of 8 PageID #:11




             27.       Defendants violated David Soto's constitutionally protected rights when they

~    detained him without paobable cause to believe that a crime had been committed and when they
N
Q
o    arrested him on false charges.
N
O
N

a            28.       As a direct and proximate result of the intentional deprivation of David Soto's
M
O
o    constitutionally protected rights, David Soto spent time in jail and suffered injuries. As a further
N
O
N
     direct and proximate result of the Defendants' intentional misconduct, David Sofo sustained
w
H
a    financial loss.
0
w
~-           WHEREFORE,David Soto prays for judgment in his favor and against Defendants

     Pruger, Salgado, Martinez, Mostowski and Elizondo, and that he be awarded compensatory and

     punitive damages, reasonable attorney's fees, the casts of this action, and such other and further

     relief as tl~e Court deems just.

                              COUNT V —INDEMNITY CITY ~F CHICAGO

                       Fla~ntiff, David Sato, repeats and re-alleges the allegations contained in Counts I

     through IV as though set foz-kh verbatim herein.

             2,        Illinois law, 735 ILCS 10/9-102, provides that public entities are directed to pay

     any tort judgment for compensatory damages for which employees are liable when those

     employees are acting within the scope of their employment activities.

             3.        Defendants, Pruger, Salgado, Martinez, Mostowski and Elizondo, were, at aII

     times relevant, acting within the course and scope of tl~.eir ennployment with the City of Chicago.

     These Chicago Police Officers acted within the course and scope of their employment in

     committing the misconduct described hez-ein.




                                                         D
        Case: 1:20-cv-01805 Document #: 1-1 Filed: 03/16/20 Page 8 of 8 PageID #:12




            WHEREFORE,David Soto prays for judgment in his favor and against the Defendant

~   City of Chicago, for any tort judgment for compensatory damages for which its employees are
N
O
o   liable, the costs of this action, and such other and further relief as the Court deems just.
N
O
N

~                                            JURY DEMAND

           David Soto hereby demands trial by jury.

                                                   DAVID SOTO

                                                   s/       Peter t! Bustamante




    Attorney No. 70292
    Peter V. Bustamante
     17 North State Street
    Suite 1550
    Chicago, Illinois 60602
    (312)346-2Q72
    pvbust(a~bustamantelaw.com




                                                        7
